Citation Nr: 1436409	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no records currently in Veterans Benefits Management System (VBMS) for this Veteran.

The issue of service connection for lipoma was raised in a June 2011 private treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO sent a letter to the Veteran's physician about this lipoma in an April 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD, on the merits, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for COPD was last denied in a November 2002 decision of the RO, and was mailed to the Veteran in December 2002.

2.  The evidence received since the November 2002 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a COPD.

3.  Service connection is not warranted for hyperlipidemia/high cholesterol.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for COPD.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).

2.  Service connection is not warranted for hyperlipidemia/high cholesterol.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

COPD

In terms of the Veteran's claim for service connection for COPD, the Board notes that it is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue, as further action is being requested in this case.    

Hyperlipidemia

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

A letter dated in June 2011, prior to the adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed, and the Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  The Board finds that the content of the preadjudicatory notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  Although the Veteran has noted that he had been treated in Newfoundland during service, obtaining these records would have no effect on the Veteran's claim being decided herein, because hyperlipidemia is a laboratory finding and is not considered a disability.  The Veteran has not identified any other additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

The Board notes that the Veteran was not afforded an examination for his hyperlipidemia.  A VA examination is not necessary because there is no reasonable possibility that such assistance would aid in substantiating the claim; even if hypercholesterolemia were found upon examination, there is no reasonable possibility that this finding could substantiate the claim because such a finding does not provide evidence of a current disability.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II. Whether new and material evidence has been received to reopen a claim for service connection for a COPD

A.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Analysis 

In November 2002, the Veteran's claim for service connection for chronic obstructive bronchitis was denied by the RO.  Notice of this decision was mailed in December 2002.  The Veteran did not file a notice of disagreement with this decision, nor submit additional evidence within one year of the decision.  Therefore, the November 2002 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The Veteran filed a new claim for service connection for COPD in May 2011 (though the Board acknowledges that the Veteran claims that he submitted the new claim in February 2010).  Even if this were the case, the claim was filed more than a year following notice of the November 2002 RO decision.  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim because there was no evidence that chronic obstructive bronchitis occurred in or was caused by service or was a result of herbicide exposure.  The Veteran has now filed a claim for COPD, chronic obstructive pulmonary disease.  COPD includes pulmonary diseases such as bronchitis.  Therefore, the Veteran is essentially filing a claim to reopen the previously adjudicated claim denying service connection for chronic obstructive bronchitis.  In a December 2011 statement, the Veteran reported that he was treated for COPD, hypertension and hyperlipidemia at the Air Force Base in Newfoundland.  He also noted that he served three tours in Vietnam and his COPD is a result of herbicide exposure.  

The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade, at 120.  For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for cervical spine disorder, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the claim for service connection for COPD may be adjudicated on the merits. 



III. Service Connection for High Cholesterol

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 
To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran seeks service connection for high cholesterol or hyperlipidemia.  He has not identified an underlying disability associated with documented findings of elevated cholesterol.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In this case, the Veteran has identified no evidence of a current disability manifested by high cholesterol.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for high cholesterol, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

As new and material evidence has been received to reopen the claim of service connection for COPD, the appeal to this extent is granted.

Entitlement to service connection for hyperlipidemia/high cholesterol is denied.


REMAND

The Veteran claims that his COPD and hypertension are related to his military service.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are:  competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  

As for COPD, the claims file shows that the Veteran has a current diagnosis of COPD, and the Veteran claims that he was treated for COPD in service.  In the alternative, the Veteran claims that his COPD is due to exposure to Agent Orange in Vietnam.  

As for hypertension, although there is no diagnosis of hypertension in the claims file, a January 2010 private treatment record notes a blood pressure reading of 169/85 which could indicate isolated systolic hypertension.  The Veteran believes that he was treated for hypertension in service.  In the alternative, the Veteran believes his hypertension is due to exposure to Agent Orange exposure.  

Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to both issues.  See 38 C.F.R. § 3.159(c).

In a December 2011 statement, the Veteran reported that he received treatment from the Air Force Base in Newfoundland in 1956 for the claimed conditions.  These records do not appear to be associated with the claims file.  In order to seek these records, additional information is required from the Veteran.  Specifically, he must be asked to provide the name of the Air Force Base in Canada at which he was treated.  The Board notes that the Earnest Harmon Air Force Base operated in Newfoundland from 1941 to 1966, and the Pepperrell Air Force Base did so from 1941 to 1960.  Therefore, if the Veteran does not provide additional detail, a search for records previously housed at these two bases must be conducted. 

To ensure that all records are obtained, all recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records since June 2002 from the VA Medical Center in Shreveport, Louisiana.

2. Request that the Veteran provide further information about treatment at the Air Force Base (AFB) in Newfoundland in 1956, including the name of the base and reasons for treatment.

After further information is obtained or a sufficient amount of time is given to the Veteran to provide such information, attempt to obtain treatment records from the specified Air Force Base in Newfoundland in 1956 for COPD and hypertension.

Note that if the Veteran is unable to provide additional information as to which base he was treated at, there were two possible bases in operation during the Veteran's service: Ernest Harmon AFB and Pepperrell AFB.

As these records are considered federal records, efforts to obtain these records shall continue until the records are obtained unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 U.S.C. S § 5103A(b)(3); 38 C.F.R. §3.159 (c)(2).  

3. After the above development is completed, to the extent possible, schedule a VA examination to determine the nature and etiology of the Veteran's claimed COPD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present respiratory disabilities.  With respect to any currently present respiratory disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is related to any disease or injury in service.

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is caused by exposure to Agent Orange.

The Board acknowledges that COPD is not a disability considered presumptively related to herbicide exposure.  Despite this, "direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

4. After the actions in paragraphs 1 and 2 are completed, to the extent possible, schedule a VA examination to determine the nature and etiology of the Veteran's claimed hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify whether or not the Veteran has a diagnosis of hypertension, isolated systolic hypertension or no disability.  

With respect to any current diagnosis of hypertension or isolated systolic hypertension, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is related to any disease or injury in service.

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is caused by exposure to Agent Orange.

The Board acknowledges that hypertension is not a disability considered presumptively related to herbicide exposure.  Despite this, "direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


